Case 1:17-cv-02161-CBA-RML Document 275 Filed 08/16/19 Page 1 of 2 PageID #: 4535

                     BRONSTEIN, GEWIRTZ & GROSSMAN, LLC
                    60 East 42nd Street, Suite 4600, New York, New York 10165
                               (212) 697–6484, Fax (212) 697–7296


                                                      August 16, 2019

  Via ECF
  Honorable Carol B. Amon
  United States District Judge
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11210

         Re: Schonberg, et al. v. Strulovitch, et al., Case No. 17 Civ. 2161 (CBA) (RML)

  Dear Judge Amon:

         This firm represents most of the plaintiffs in the above-referenced action. We write to
  inform the Court that several of the defendants in this action have filed bankruptcy petitions in
  the Bankruptcy Court for the Southern District of New York.

         Defendant 73 Empire Development LLC filed for bankruptcy on February 21, 2019
  (Case No. 19-2228). 73 Empire Development LLC did not inform plaintiffs in this action of the
  bankruptcy; we independently became aware of it.

          More recently, the following defendants have separately filed for bankruptcy and all of
  their bankruptcy proceedings are being jointly administered:

             •   53 Stanhope LLC (Case No. 19-23013);
             •   55 Stanhope LLC (Case No. 19-23014);
             •   325 Franklin LLC (Case No. 19-23017);
             •   618 Lafayette LLC (Case No. 19-23018);
             •   92 South 4th St LLC (Case No. 19-23023);
             •   834 Metropolitan Avenue LLC (Case No. 19-23024);
             •   1125-1133 Greene Ave LLC (Case No. 19-23025);
             •   APC Holding 1 LLC (Case No. 19-23026);
             •   106 Kingston LLC (Case No. 19-23029);
             •   1213 Jefferson LLC (Case No. 19-23031); and
             •   167 Hart LLC (Case No. 19-23041).

          We are analyzing the effect of these bankruptcy proceedings upon this action and how
  best to proceed.

                                       Respectfully yours,
                                       /s
                                       Yitzchak Eliezer Soloveichik
Case 1:17-cv-02161-CBA-RML Document 275 Filed 08/16/19 Page 2 of 2 PageID #: 4536




  Cc: All parties (via ECF)




                                                                             2
